DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-32 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No.  9,959,620 and claim 1 of US 10,706,540:  The conflicting claims are not identical because claim 1 of patent ‘9620  requires the additional elements of “determining a 3D mass center of the plurality of first markers; determining a 2D mass center of the plurality of second markers; moving the 3D mass center to a half segment between a source location and the 2D mass center”, not required by claim 1 of the instant application and claim 1 of patent ‘540  requires the additional elements of “determining a 3D mass center of the plurality of first markers; determining a 2D mass center of the plurality of second markers; moving the 3D mass center to a half segment between a source location and the 2D mass center”, not required by claim 1 of the instant application.    However, the conflicting claims are not patentably distinct from each other because:
•        Claims 1 of application '264 and claim 1 of patent '620 and patent ‘540 recite common subject matter;
•        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 


	Claim Rejections - 35 USC §103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-19; and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mitchke et al (US 2005/0027193) in view of Fichtinger et al (US 2010/0239144).
As to claim 13, Mitchke teaches the  system for registering three-dimensional (3D) image data with two- dimensional (2D) image data, the system comprising: a processor; and a memory coupled to the processor and storing instructions which, when executed by the processor, cause the system to: 
receive 3D image data of a plurality of first markers within a patient (E figure 1); receive 2D image data of a plurality of second markers within the patient(2D ,10, figure 1) ; search for a rotation angle between the plurality of first markers and the plurality of second markers (paragraph [0036-0037); select a roll angle among the potential roll angles(paragraph [0039-0040]); select 3D translation coordinates among the potential 3D translation coordinates (paragraph [0027],[0038]); and display the 3D image data overlaid on an image of the 2D image data based on the rotation angle, the roll angle, and the 3D translation coordinates( paragraph [0035] and S9 , figure 3A).
While Mitchke et al meets a number of the limitations of the claimed invention, as pointed out more fully above, Mitchke fails to specifically teach compute potential roll angles between the plurality of first markers and the plurality of second markers and potential 3D translation coordinates between the plurality of first markers and the plurality of second markers. Specifically, Fichtinger et al. teaches to verify the reliability of the quantification methodology, different edema simulations were performed using four variables: prostate isotropic volumetric expansion, individual seed migrations, individual seed perturbation, and volume capture range. For each dataset, a random translation was applied, with uniform distribution function, to each seed center of mass in the 'z'direction, i.e., approximate direction of the needle insertion paths and applied between .+-.5 degrees and .+-.20 degrees. Volume transformations were applied between the ranges in .+-.5 mm translations and .+-.10 degrees rotations. Each random simulation was repeated 25 times to reach statistically significant results. Additionally, Fichtinger clearly teaches that the pitch angle of the prostate can be conveniently determined by fitting a standard ellipsoidal model on the midsection of the prostate capsule contoured in both TRUS and CT (paragraph [0099], [0112-0113]).It would have been obvious to one of ordinary skill in the art to use the controlling selection of Fichtinger in order to allow for precise determination and  localization of the implanted seeds in relation to the cancerous tissue and surrounding anatomy. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 14, Mitchke et al teaches the  system of claim 13, wherein in searching for the rotation angle, the instructions, when executed by the processor, cause the system to: sample values in a 2D grid; determine local minima based on the sampled values; and determine a local minimum based on the local minima using a steepest descent method (to optimize the comparison, the DRR image is changed using translation and/or rotation and/or stretching relative to the 2D fluoroscopic image, until the matching features of both images have reached a given minimum. It is practical for the user to move the DRR image after its creation into a position in which it is as similar as possible to the 2D fluoroscopic image and only then to initiate the optimization cycle, in order to minimize the processing time for the registration; paragraph [0027-0031]).
As to claim 15, Fichtinger  et al teaches the  system of claim 13, wherein the instructions, when executed by the processor, cause the system to: determine a 3D mass center of the plurality of first markers; determine a 2D mass center of the plurality of second markers; and move the 3D mass center to a half segment between a source location and the 2D mass center(the pitch angle of the prostate can be conveniently determined by fitting a standard ellipsoidal model on the midsection of the prostate capsule contoured in both TRUS and CT (paragraph [0112-0113]).
As to claim 16, Mitchke teaches the system of claim 13, wherein the instructions, when executed by the processor, cause the system to determine a performance of a solution based on the rotation angle and the roll angle, and wherein the performance of the solution is a score of the solution (his results in a tool plate reference position TP.sub.Ref, which is for example measured with a fixed chassis, 0.degree. angulation, and 0.degree. orbital angle. Since both TP.sub.Ref and E are known in S, the new position of the tool plate TP in any arbitrary C-arm position (defined relative to S through TP) can be calculated relative to S. The registration characterized by L is thus given by determination of TP relative to S and thus to E. L can be used to give the desired merge of the 2D fluoroscopic image with the preoperative 3D data directly; paragraph [0037-0039]).
As to claim 17, Fichtinger  et al teaches the  system of claim 16, wherein in determining the performance of the solution, the instructions, when executed by the processor, cause the system to compute the score of the solution as a weighted sum of a mean distance between centers of projected first markers and second markers, a mean difference of length between the projected first markers and the second markers, and a mean angular difference between the projected first markers and the second markers (paragraph [0112-0113]).
As to claim 18, Mitchke et al teaches the system of claim 13, wherein in computing the potential 3D translation coordinates, the instructions, when executed by the processor, cause the system to: obtain a parallel translation; and obtain a perpendicular translation (note that the translation is done parallel or perpendicular until a registration is complete; paragraph [0027-0028],[0032).
As to claim 19, Mitchke et al teaches the system of claim 18, wherein in obtaining the perpendicular translation, the instructions, when executed by the processor, cause the system to compare mutual distances between the second markers to mutual distances between the projected first markers (same or similar position ; paragraph [0027-0031]).
The limitation of claim 25-32 has been addressed above.
Allowable Subject Matter
NOTE: Examiner did not find any relevant prior art to reject claims 9-12, but there is a double patenting rejection for these claims .
4.	Claims 20-24 are allowed . 
Regarding claim 20, the prior art Mitchke et al teaches the method for registering three-dimensional (3D) CT image data with two-dimensional (2D) fluoroscopic image data using a plurality of markers, the method comprising: searching for a lateral angle and a cranial angle (paragraph [0027-0028]): computing a roll angle; computing 3D translation Coordinates wherein computing the 3D translation coordinates includes: obtaining a parallel translation; obtaining a perpendicular translation (abstract and paragraph [0027],[0028],[0038]): search for a rotation angle between the plurality of first markers and the plurality of second markers; determine a first mass center of the plurality of first markers; determine a second mass center of the plurality of second markers; determine a plurality of second points that are farthest from the second mass center and a projected first point that is farthest from the plurality of first markers; determine a plurality of possible matchings for a roll angle based on the plurality of second points; select a matching among the plurality of possible matchings; determine a number of seeds based on the selected matching ( paragraph [007],[0035]).
Fiehtinger et al. teaches to verify the reliability of the quantification methodology, different edema simulations were performed using four variables: prostate isotropic volumetric expansion, individual seed migrations, individual seed perturbation, and volume capture range. For each dataset, a random translation was applied, with uniform distribution function, to each seed center of mass in the ’z’direction, i.e., approximate direction of the needle insertion paths and applied between ,-*--,5 degrees and .+-.20 degrees. Volume transformations were applied between the ranges in .+-.5 mm translations and .+-,10 degrees rotations. Each random simulation was repeated 25 times to reach statistically significant results. Additionally, Fiehtinger clearly teaches that the pitch angle of the prostate can be conveniently determined by fitting a standard ellipsoidal model on the midsection of the prostate capsule contoured in both TRUS and CT [24],(paragraph [0.112-0113]).None teaches:
calculate a 3D transformation for each seed of the number of seeds based on the rotation angle; determine local minima based on the 3D transformation of each seed; determine a local minimum from the local minima; determine rotation angles and translation coordinates corresponding to the local minimum.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Contact Information 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664